Citation Nr: 1448640	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to the service-connected Type II diabetes mellitus and to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, to include a tour in the Republic of Vietnam during the Vietnam War.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2010.  The RO issued a Statement of the Case (SOC) in November 2011.  In January 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In November 2012, the Veteran was afforded his requested Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The issue of whether new and material evidence has been submitted to reopen a previously denied and unappealed claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities has been raised by the record at the November 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, at his November 2012 Board hearing, the Veteran testified that he had received treatment from his private physician, Dr. T., since 2004 for his hypertension.  These records are not in the claims file, and attempts by the RO to obtain these records have not been made.  On remand, all pertinent treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).

Additionally, at his Board hearing, the Veteran testified that he was currently receiving regular treatment at the local VA Medical Center (VAMC) for his hypertension.  These records are not in the claims file, as the most recent outpatient treatment records from the VAMC in Huntington, West Virginia, are dated from March 2010, and the most recent outpatient treatment records from the VAMC in Beckley, West Virginia, are dated from April 2010.  On remand, all pertinent treatment records since these dates should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, since filing his claim in July 2010, the Veteran was afforded a VA examination in March 2011 to determine the nature and etiology of his claimed hypertension.  The VA examiner diagnosed the Veteran with hypertension.  The examiner then provided a negative nexus opinion for secondary service connection based on causation only (i.e., whether the hypertension was caused by or a result of the service-connected Type II diabetes mellitus).  The Board finds this VA medical opinion to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed hypertension was aggravated beyond its natural progression by his service-connected Type II diabetes mellitus.  38 C.F.R. § 3.310 (2014).  Thus, the Board finds that a VA addendum medical opinion is required on the issue of secondary service connection, the aggravation element, to determine the etiology of the Veteran's currently diagnosed hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the name and address of the private physician, Dr. T., who treated him for his hypertension since 2004 (as described at his Board hearing).  If the Veteran provides the appropriate authorization, make attempts to obtain these pertinent treatment records.  If no records are associated with the claims file, a written determination should be included in the claims file.

2.  Obtain all pertinent treatment records from the VAMC in Huntington, West Virginia, since March 2010 that have not been secured for inclusion in the record.  

Obtain all pertinent treatment records from the VAMC in Beckley, West Virginia, since April 2010 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Provide the claims file to the March 2011 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed hypertension.  If the examiner is unavailable, or if the examiner deems it necessary, schedule the Veteran for an appropriate VA examination to address the etiology of his currently diagnosed hypertension.  The claims files must be reviewed by the examiner.  

Following an examination and review of the claims folder, the examiner is requested to provide an opinion on the following questions:

Is at least as likely as not that the Veteran's currently diagnosed hypertension was aggravated (permanently worsened beyond normal progression) by his service-connected Type II diabetes mellitus?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his hypertension, and comment on whether the Veteran's statements make sense from a medical point of view.

A rationale must be provided for the opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so. 

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



